OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
Giving due deference to the broad discretion of zoning boards considering applications for area variances (see Ifrah v Utschig, 98 NY2d 304, 308 [2002]), the denial by respondent Zoning Board of Appeals of petitioner’s application for an area variance to build a single-family dwelling upon an illegally nonconform*726ing substandard parcel had a rational basis and was supported by substantial evidence. The record supports the Board’s finding that the character of the neighborhood is overwhelmingly conforming to the zoning requirements and that a grant of the area variance would have an adverse effect on the surrounding community. As the court below further recognized, the alleged difficulty here was self-created in that when purchasing the property, petitioner was aware that the Board had previously denied to the contract vendor an area variance for the same lot and under the same circumstances.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.